     Case: 1:21-cv-01689 Document #: 11 Filed: 06/11/21 Page 1 of 1 PageID #:22

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Ronnie L. Gross
                             Plaintiff,
v.                                                   Case No.: 1:21−cv−01689
                                                     Honorable John F. Kness
Integra Credit
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 11, 2021:


        MINUTE entry before the Honorable John F. Kness: Plaintiff has filed a
stipulation of dismissal [10] explaining that the case has been voluntarily dismissed.
Because the notice of dismissal was filed before the opposing party served either an
answer or a motion for summary judgment, the case is dismissed with prejudice in
accordance with the terms of the stipulation and by operation of Rule 41(a)(1)(A)(i) of the
Federal Rules of Civil Procedure. See Nelson v. Napolitano, 657 F.3d 586, 587 (7th Cir.
2011) (Rule 41(a)(1)(A) notice of dismissal "is self−executing and effective without
further action from the court"). Each party is to bear its own fees and costs. Civil case
terminated. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
